DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,156,630. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are fully anticipated by claims 1-6 of US Pat. No. 11,156,630 without need for a further reference. For instance, claim 1 of US Pat. No. 11,156,630 fully discloses the same components of the integrated module, including a microcontroller, an inertial measurement unit (IMU) including an accelerometer, a low-power accelerometer, and an environmental sensor as claimed in claim 16 of the present application.  Dependent claims 17 and 19-20 of the present application can be matched to the claims of US Pat No. 11,156,630 as follows:

Application #17/482,763 (present invention)
US Pat. No. 11,156,630
Claim 16
Claim 1
Claim 17
Claim 2
Claim 19
Claims 3 or 5
Claim 20
Claims 4 or 6


 

4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
5.	Claim 18 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,156,630. This is a statutory double patenting rejection (as claim 18 depends from claim 16 and taken as a whole, claims the same as invention as claim 1 in US Pat. No. 11,156,630).

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brand et al. (US Pat. No. 11,024,105, hereinafter “Brand”).
	In regards to claim 16, Brand teaches an integrated module (Brand Fig. 2 Item 52 and col. 9 lines 28-30 teach an active ID tag worn by a person as an integrated module) comprising:
	a microcontroller (Brand Fig. 2 Item 62 and col. 9 lines 34-37 teaches a processor as a microcontroller in the tag); 
	an inertial measurement unit (TMU) (Brand Fig. 2 Item 70 and col. 9 lines 63-65 teach an inertial measurement unit (IMU)) including an accelerometer (Brand col. 28 lines 60-64 teach where the inertial measurement unit contains an accelerometer for obtaining data indicative of acceleration from environmental conditions; Brand col. 9 lines 54-65 teaches where the IMU can be provided in place of an electronic accelerometer for highly accurate detection of acceleration events);
	a low-power accelerometer (Brand Fig. 2 Item 68 and col. 9 lines 54-63 teach a mechanical accelerometer 68 as a low-power accelerometer having a substantially longer battery life as it permits a low-power sleep mode with very little or no battery drain to initiate); and	an environmental sensor (Brand Fig. 2 Items 80 or 81 and col. 9 lines 65 through col. 10 lines 7 teach an environmental sensor such as a temperature sensor or photocell).

	In regards to claim 19, Brand teaches the integrated module further comprising one or more of a light sensor (Brand Fig. 2 Item 81 and col. 10 lines 1-2 teaches a photocell (light sensor)) and microphone (Brand col. 9 lines 49-53 teaches a microphone).
	
Allowable Subject Matter
9.	Claims 1-15 contain allowable subject matter.  Claims 17-18 and 20 would be allowable if rewritten to overcome the double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  

	In regards to claim 1, the closest prior art, Brand (US Pat. No. 11,024,105) at least teaches an integrated module (Brand Fig. 2 Item 52 and col. 9 lines 28-30 teach an active ID tag worn by a person as an integrated module) comprising:
	a microcontroller (Brand Fig. 2 Item 62 and col. 9 lines 34-37 teaches a processor as a microcontroller in the tag);
	an inertial measurement unit (IMU) (Brand Fig. 2 Item 70 and col. 9 lines 63-65 teach an inertial measurement unit (IMU));
	a low-power accelerometer (Brand Fig. 2 Item 68 and col. 9 lines 54-63 teach a mechanical accelerometer 68 as a low-power accelerometer having a substantially longer battery life as it permits a low-power sleep mode with very little or no battery drain to initiate); and
	an environmental sensor (Brand Fig. 2 Items 80 or 81 and col. 9 lines 65 through col. 10 lines 7 teach an environmental sensor such as a temperature sensor or photocell).

	However, claim 1 contains allowable subject matter because the closest prior art, Brand (US Pat. No. 11,024,105) fails to anticipate or render obvious an integrated module comprising: wherein a noise target between the IMU and low-power accelerometer is less than a noise target between the IMU and microcontroller, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
	Similarly, claim 9 contains allowable subject matter because the closest prior art, Brand (US Pat. No. 11,024,105) fails to anticipate or render obvious a method comprising: detecting a noise target between the IMU and low-power accelerometer being at least 30% less than a noise target between the IMU and microcontroller, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Claim 17 contains allowable subject matter because the closest prior art, Brand (US Pat. No. 11,024,105) fails to anticipate or render obvious the integrated module wherein a distance between the IMU and low-power accelerometer is greater than a distance between the IMU and microcontroller, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Claim 18 contains allowable subject matter because the closest prior art, Brand (US Pat. No. 11,024,105) fails to anticipate or render obvious the integrated module wherein a distance between the environmental sensor and the IMU is greater than a distance between the IMU and the low-power accelerometer, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
	Claim 20 contains allowable subject matter because the closest prior art, Brand (US Pat. No. 11,024,105) fails to anticipate or render obvious the integrated module wherein a distance between the light sensor and the IMU is less than a distance between the IMU and the low-power accelerometer, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

11.	Dependent claims 2-8 depend from claim 1 and contain allowable subject matter for at least the same reasons as given for claim 1. Dependent claims 10-15 depend from claim 9 and contain allowable subject matter for at least the same reasons as given for claim 9.  

Pertinent Art
12.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
B.	Kilburn (US Pat. Pub. 2018/0365771) discloses Systems and Methods for Assessing the Insurance Risk of Driver Behavior Using GPS Tracking and Machine Learning.
C.	Komoni (US Pat. Pub. 2020/0027058) discloses Sensor Device Having Configuration Changes.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        9/21/2022